— Judgment, Supreme Court, New York County (Thomas Galligan, J.), rendered July 17, 1989, convicting defendant, after a jury trial, of first degree robbery and fourth degree criminal possession of a weapon and sentencing him to concurrent prison terms of from 8 to 16 years and one year definite, respectively, unanimously affirmed.
The trial court did not abuse its discretion in denying defendant’s request to be seated somewhere other than at the defense table during the complainant’s testimony. The identification testimony was never sufficiently cast into doubt. Further, the witness’ out-of-court identification was spontaneous and not tainted by any unduly suggestive police action (People v Benjamin, 155 AD2d 375, lv denied 75 NY2d 867).
Contrary to defendant’s contention, the court properly denied his motion for a Wade hearing. Defendant’s claim that testimony adduced at the Huntley hearing concerning the events leading up to his arrest established his entitlement to a Wade hearing is not preserved for appellate review as a matter of law and we decline to review in the interest of *448justice. Were we to consider it, we would affirm, finding it to be without merit. Concur — Sullivan, J. P., Carro, Milonas and Kupferman, JJ.